REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is dated as of July __,
2010 between Regenicin, Inc. (f/k/a/ Windstar, Inc.), a Nevada corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).


RECITALS:


WHEREAS, in connection with the Securities Purchase Agreement by and among the
parties hereto of even date herewith (the “Purchase Agreement”), the Company has
agreed, upon the terms and subject to the conditions set forth in the Purchase
Agreement, to issue and sell to each Purchaser shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”);


WHEREAS, to induce the Purchasers to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:


ARTICLE I.
DEFINITIONS


1.1    Definitions.  Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Purchase Agreement.
As used in this Agreement, the following terms shall have the following
meanings:


“Additional Effective Date” means each date any Additional Registration
Statement is declared effective by the Commission.
 
“Additional Effectiveness Deadline” means the earlier of the date which is
(i) in the event that such Additional Registration Statement is not subject to a
review by the Commission, one hundred fifty (150) calendar days after such
Additional Filing Date or (ii) in the event that such Additional Registration
Statement is subject to a review by the Commission, one-hundred and eighty
(180) calendar days after such Additional Filing Date.
 
“Additional Filing Date” means the date on which any Additional Registration
Statement is filed with the Commission.
 
 
 

--------------------------------------------------------------------------------

 


“Additional Filing Deadline” means if Cutback Shares are required to be included
in any Additional Registration Statement, the date that is the later of (i) the
date ninety (90) days after the date substantially all of the Registrable
Securities registered under the immediately preceding Registration Statement are
sold and (ii) the date six (6) months from the Initial Effective Date or the
immediately preceding Additional Effective Date, as applicable, or, if earlier
than the date determined pursuant to clauses (i) or (ii) above, ninety (90) days
from the date the Commission first expressly permits the Company to file the
Additional Registration Statement for the applicable Cutback Securities.  If an
Additional Filing Deadline would otherwise occur during an Allowable Grace
Period, it shall be extended to the first Trading Day after the end of that
Allowable Grace Period.


“Additional Registrable Securities” means (i) any Cutback Shares not previously
included on a Registration Statement and (ii) any capital stock of the Company
issued or issuable with respect to securities that are then Registrable
Securities, as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise.


“Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
any Additional Registrable Securities.


“Additional Required Registration Amount” means any Cutback Shares not
previously included on a Registration Statement, all subject to adjustment as
provided in Section 2(f).


“Bridge Notes” means the 5% senior secured convertible promissory notes of
Vectoris Pharma, LLC issued in connection with the transactions contemplated
hereby and assumed by the Company incident to the Lonza Transaction.


“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Closing Date” shall have the meaning set forth in the Purchase Agreement.


“Common Stock” shall mean common stock, par value $0.001 per share, of the
Company.


“Cutback Shares” means any of the Initial Required Registration Amount (without
regard to clause (II) in the definition thereof) of Registrable Securities not
included in all Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered by the staff of the Commission pursuant
to Rule 415.


“Effective Date” means the Initial Effective Date and any Additional Effective
Date, as applicable.
 
 
2

--------------------------------------------------------------------------------

 


“Effectiveness Deadline” means the Initial Effectiveness Deadline and any
Additional Effectiveness Deadline, as applicable.
 
“Filing Date” means the Initial Filing Date and any Additional Filing Date, as
applicable.


“Filing Deadline” means the Initial Filing Deadline and any Additional Filing
Deadline, as applicable.


“Filing Requirement” shall mean that the Company has filed all required reports
under Section 13 or 15(d) of the Exchange Act during the preceding 12 months
period, other than Form 8-K reports.


“Initial Effective Date” means the date the Initial Registration Statement has
been declared effective by the Commission.


“Initial Effectiveness Deadline” means the earlier of the date which is (i) in
the event that the Initial Registration Statement is not subject to a review by
the Commission, one-hundred and fifty (150) calendar days after the Initial
Filing Deadline or (ii) in the event that the Initial Registration Statement is
subject to a review by the Commission, one-hundred and eighty (180) calendar
days after the Initial Filing Deadline.


“Initial Filing Date” means the date the Initial Registration Statement has been
filed with the Commission.


“Initial Filing Deadline” means the date that is 45 days after the Initial
Closing.


“Initial Registrable Securities” means (i) the shares of Common Stock sold under
the Purchase Agreement to Purchasers, (ii) the shares of Common Stock issued
upon conversion of the Bridge Notes, and (iii) any capital stock of the Company
issued or issuable with respect to the Common Stock referred to in clauses (i)
or (ii) of this definition (to the extent that such shares of Common Stock are
then Registrable Securities).


“Initial Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the Initial
Registrable Securities.


“Initial Required Registration Amount” means the lesser of (I) the sum, without
duplication, of (a) and (b), where (a) is the number of shares of Common Stock
sold under the Purchase Agreement to Purchasers, and (b) is the number of shares
of Common Stock issued upon conversion of the Bridge Notes, and (II) such other
amount as may be required by the staff of the Commission pursuant to Rule 415
with any cutback applied pro rata to all holders of Registrable Securities.


“Non-Affiliate”, as of particular date, means a Person who is not then an
“affiliate” of the Company, as such term is used in Rule 144, and who has not
been such an affiliate during the then immediately preceding 90 days.
 
 
3

--------------------------------------------------------------------------------

 


“Purchaser” means a Purchaser or any transferee or assignee thereof to whom a
Purchaser assigns its rights as a holder of Registrable Securities under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 9.1 and any transferee or assignee thereof to whom a
transferee or assignee assigns its rights as a holder of Registrable Securities
under this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.1.  For purposes of this Agreement each
holder of a Debenture that converts into shares of Common Stock at the Initial
Closing shall be treated as a “Purchaser”.


“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
or ordering of effectiveness of such Registration Statement(s) by the
Commission.


“Registration Period” shall have the meaning ascribed to such term in Section
3.1(a).


“Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities; provided, however, that a Security shall
cease to be a Registrable Security upon the earliest to occur of the following:
(i) a Registration Statement registering such Security under the Securities Act
has been declared or becomes effective and such security has been sold or
otherwise transferred by the holder thereof pursuant to and in a manner
contemplated by such effective Registration Statement, (ii) such Security is
sold pursuant to Rule 144 under circumstances in which any legend borne by such
Security relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed by the Company, (iii) such Security is
eligible to be sold pursuant to Rule 144 without condition or restriction, or
(iv) such Security shall cease to be outstanding.


“Registration Statement” means the Initial Registration Statement and any
Additional Registration Statement, as applicable.


“Required Purchasers” means Purchasers that hold at least 66.67% of the
Registrable Securities.


“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule.


“Rule 144 Period” shall mean the period from the six-month anniversary of the
Closing Date until the one-year anniversary of the Closing Date.


“Rule 415” means Rule 415 promulgated under the Securities Act or any successor
rule providing for offering securities on a continuous or delayed basis.


“Shares” means the shares of Common Stock that are Initial Registrable
Securities.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II.
REGISTRATION


2.1   Registration.


(a)  Initial Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than the Initial Filing Deadline, file with
the Commission the Initial Registration Statement on Form S-3 covering the
resale of at least the number of shares of Common Stock equal to the Initial
Required Registration Amount determined as of date the Registration Statement is
initially filed with the Commission. In the event that Form S-3 is unavailable
for such a registration, the Company shall use such other form as is available
for such a registration on another form reasonably acceptable to the Required
Purchasers, subject to the provisions of Section 2(e). Form S-1 shall be treated
as reasonably acceptable to the Required Purchasers, subject to the provisions
of Section 2(e). The Initial Registration Statement prepared pursuant hereto
shall register for resale that number of shares of Common Stock equal to the
Initial Required Registration Amount determined as of the date such Initial
Registration Statement is initially filed with the Commission. The Initial
Registration Statement shall contain (except if otherwise directed by the
Required Purchasers) the “Plan of Distribution” sections for the Purchasers in
substantially the form attached hereto as Exhibit B and any information provided
by the Purchasers in a completed selling stockholder questionnaire in
substantially the form attached hereto as Exhibit C. The Company shall use its
reasonable best efforts to have the Initial Registration Statement declared
effective by the Commission as soon as practicable, but in no event later than
the Initial Effectiveness Deadline. To the extent the staff of the Commission
requires that the number of Registrable Securities registered for resale on the
Initial Registration Statement be reduced, the Company shall reduce the number
of Registrable Securities so registered on such Registration Statement to
one-third (1/3) of the Company’s non-affiliate public float on the Initial
Closing Date (or such lesser number as required by the staff of the Commission),
and will file one or more Additional Registration Statements covering the excess
shares, as described in Section 2.1(b). By 9:30 a.m. New York time on the
Business Day following the Initial Effective Date, the Company shall file with
the Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Initial
Registration Statement.


(b)  Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the Additional Filing Deadline, file
with the Commission a Registration Statement on Form S-3 covering the resale of
all of the Additional Registrable Securities not previously registered on a
Registration Statement hereunder. To the extent the staff of the Commission does
not permit the Additional Required Registration Amount to be registered on an
Additional Registration Statement, the Company shall file Additional
Registration Statements successively trying to register on each such Additional
Registration Statement the maximum number of remaining Additional Registrable
Securities until the Additional Required Registration Amount has been registered
with the Commission. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration on a form reasonably acceptable to the Required Purchasers, subject
to the provisions of Section 2(e). Form S-1 shall be treated as reasonably
acceptable to the Required Purchasers, subject to the provisions of Section
2(e). Each Additional Registration Statement prepared pursuant hereto shall
register for resale that number of shares of Common Stock equal to the
Additional Required Registration Amount determined as of the date such
Additional Registration Statement is initially filed with the Commission
(subject to reductions to the extent the staff of the Commission requires that
the number of Additional Registrable Securities registered for resale on such
Additional Registration Statement be reduced).  Each Additional Registration
Statement shall contain (except if otherwise directed by the Required
Purchasers) the “Plan of Distribution” section in substantially the form
attached hereto as Exhibit B. The Company shall use its reasonable best efforts
to have each Additional Registration Statement declared effective by the
Commission as soon as practicable, but in no event later than the Additional
Effectiveness Deadline for such Additional Registration Statement. By 9:30 am on
the Business Day following the Additional Effective Date for each Additional
Registration Statement, the Company shall file with the Commission in accordance
with Rule 424 under the Securities Act the final prospectus to be used in
connection with sales pursuant to such Additional Registration Statement.
 
 
5

--------------------------------------------------------------------------------

 


(c)  Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Purchasers based on the number of Registrable Securities held by
each Purchaser at the time the Registration Statement covering such initial
number of Registrable Securities or increase or decrease thereof is declared
effective by the Commission. In the event that an Purchaser sells or otherwise
transfers any of such Purchaser’s Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Purchasers,
pro rata based on the number of Registrable Securities then held by such
Purchasers which are covered by such Registration Statement.  In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Purchasers.


(d)  Legal Counsel. Subject to Section 5 hereof, the Required Purchasers shall
have the right to designate one legal counsel to review and oversee any
registration pursuant to this Section 2.1 (“Legal Counsel”), by giving written
notice of such designation to the Company.  The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
under this Agreement.


(e)  Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on a form reasonably
acceptable to the Required Purchasers (it being understood that Form S-1 shall
be treated as reasonably acceptable) and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as the use of such form for such
purpose is permitted, provided that the Company shall maintain the effectiveness
of the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission. Notwithstanding any provision to the contrary
herein, the Company shall have no obligation to register any securities on any
form (or file or maintain the effectiveness of any registration statement) after
the end of the Registration Period, as defined in Section 3.1(a).
 
 
6

--------------------------------------------------------------------------------

 
 
(f)  Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2.1(a) or
2.1(b) is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement or an Purchaser’s allocated portion of
the Registrable Securities pursuant to Section 2.1(c), the Company shall, if the
Registration Statement has not been declared effective, amend the applicable
Registration Statement, or, in all other cases, file a new Registration
Statement (on the short form available therefor, if applicable), so as to cover
at least the Initial Required Registration Amount or the Additional Required
Registration Amount, as applicable to the applicable Registration Statement, as
of the Trading Day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than thirty (30) days after the necessity therefor
arises. The Company shall use its reasonable best efforts to cause such
amendment or new Registration Statement to become effective as soon as
practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be treated as “insufficient to cover all of the Registrable Securities” if at
any time the number of shares of Common Stock available for resale under the
Registration Statement is (A) less than the product determined by multiplying
(i) the Initial Required Registration Amount or Additional Required Registration
Amount, as applicable to the applicable Registration Statement, as of such time
by (ii) 0.90.  For greater certainty, the number of shares available under a
Registration Statement shall not be treated as “insufficient to cover all of the
Registrable Securities” to the extent that the staff of the Commission requires
that the number of Registrable Securities registered for resale on such
Registration Statement be equal or less to such number.


(g)  Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the Commission
on or before the respective Filing Deadline (a “Filing Failure”) or (B) not
declared effective by the Commission on or before the respective Effectiveness
Deadline (an “Effectiveness Failure”) or (ii) on any day during the Registration
Period sales of all of the Registrable Securities required to be covered by such
Registration Statement cannot be made (other than during an Allowable Grace
Period (as defined in Section 3.1(r)) pursuant to such Registration Statement or
otherwise (including, without limitation, because of a failure to keep such
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to such Registration Statement or to register a
sufficient number of shares of Common Stock or to maintain the listing of the
shares of Common Stock) (a “Maintenance Failure”) then, as liquidated damages
(which remedy shall not be exclusive of any other remedies available in equity),
the Company shall pay to each Purchaser whose Shares are required to be included
in such Registration Statement an amount in cash equal to one percent (1.0%) of
the aggregate Purchase Price (as such term is defined in the Purchase Agreement)
of such Purchaser’s Registrable Securities included in such Registration
Statement on the day of the respective Filing Failure, Effectiveness Failure or
Maintenance Failure for the first thirty (30) days during which such Filing
Failure, Effectiveness Failure or Maintenance Failure continues (pro rated for
any period totaling less than thirty (30) days), and thereafter one percent
(1.0%) of the aggregate Purchase Price (as such term is defined in the Purchase
Agreement) of such Purchaser’s Registrable Securities included in such
Registration Statement for each ensuing thirty (30) day period during which such
Filing Failure, Effectiveness Failure or Maintenance Failure continues (pro
rated for any period totaling less than thirty (30) days), subject to a maximum
penalty of ten percent (10%) of the aggregate Purchase Price (as such term is
defined in the Purchase Agreement) paid by such Purchaser pursuant to the
Purchase Agreement for all Registration Delay Payments (as defined below)
payable to an Purchaser under this Agreement. The payments to which an Purchaser
shall be entitled pursuant to this Section 2.1(f) are referred to herein as
“Registration Delay Payments.” Registration Delay Payments shall be paid by the
tenth day following the calendar month during which such Registration Delay
Payments are incurred. In the event the Company fails to make Registration Delay
Payments in a timely manner, such Registration Delay Payments shall bear
interest at the rate of one percent (1.0%) per month (prorated for partial
months) until paid in full. The Company shall not be obligated to make any
liquidated damages under this Section if its breach of the provisions of this
Section is caused by circumstances beyond its control.
 
 
7

--------------------------------------------------------------------------------

 
 
(h)  Neither the Company nor any Subsidiary (as defined in the Purchase
Agreement) nor affiliate thereof shall identify any Purchaser as an underwriter
in any public disclosure or filing with the Commission or any Trading Market
without the prior written consent of such Purchaser and any Purchaser being
deemed an underwriter by the Commission shall not relieve the Company of any
obligations it has under this Agreement or any other Transaction Document
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the “Plan of Distribution” section attached
hereto as Exhibit B in the Registration Statement.


ARTICLE III.
RELATED COMPANY OBLIGATIONS


3.1.    Related Obligations.  At such time as the Company is obligated to file a
Registration Statement with the Commission pursuant to Sections 2.1(a), (b), (e)
or (f), the Company will use its reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:


(a)  The Company shall submit to the Commission, within three (3) Business Days
after the Company learns that no review of a particular Registration Statement
will be made by the staff of the Commission or that the staff has no further
comments on a particular Registration Statement, as the case may be, a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than 48 hours after the submission of such request. The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) two years after the last Closing Date under the
Purchase Agreement; (ii) the date that Purchasers that are then Non-Affiliates
may sell all of their Registrable Securities covered by such Registration
Statement without volume or holding period restrictions pursuant to Rule 144 (or
if a holding period restriction then applies, enough time has passed since the
Closing to satisfy such holding period restriction), (iii) the date on which the
Purchasers shall have sold all of the Registrable Securities covered by such
Registration Statement, or (iv) the date when the securities covered by the
Registration Statement are no longer Registrable Securities as defined herein
(the “Registration Period”). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.


(b)  The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 3.1(b)) by reason of the Company filing a report on Form 10-Q, Form
10-K or any analogous report under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission within two Trading Days after the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement such Registration Statement.
 
 
8

--------------------------------------------------------------------------------

 


(c)  The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the Commission and (ii) all amendments and supplements to all Registration
Statements (except for any reports filed under the Exchange Act which may be
deemed to supplement or amend the Registration Statement, so long as such report
was not filed solely for such purpose) within a reasonable number of days prior
to their filing with the Commission, and (B) not file any Registration Statement
or amendment or supplement thereto in a form to which Legal Counsel reasonably
and timely objects.  The Company shall furnish to Legal Counsel, without charge,
(i) copies of any correspondence from the Commission or the staff of the
Commission to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the
Commission, one copy of any Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by an Purchaser, and all exhibits (unless such
Registration Statement is available on EDGAR) and (iii) upon the effectiveness
of any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto (unless such
Registration Statement is available on EDGAR). The Company shall reasonably
cooperate with Legal Counsel in performing the Company’s obligations pursuant to
this Section 3.1.


(d)  The Company shall furnish each Purchaser whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the Commission, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Purchaser, all exhibits and each preliminary prospectus (unless
such Registration Statement is available on EDGAR), (ii) upon the effectiveness
of any Registration Statement, ten (10) copies of the prospectus included in
such Registration Statement and all amendments and supplements thereto (unless
such amendments and supplements are available on EDGAR) and (iii) such other
documents, including copies of the foregoing (regardless of whether such
documents are available upon EDGAR) and any preliminary or final prospectus, as
such Purchaser may reasonably request from time to time in order to facilitate
the disposition of the Registrable Securities owned by such Purchaser.


(e)  The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Purchasers of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be reasonably necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions during the Registration
Period; provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.1(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and each Purchaser who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of notice of the initiation or
threatening of any proceeding for such purpose.
 
 
9

--------------------------------------------------------------------------------

 


(f)  The Company shall notify Legal Counsel and each Purchaser in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3.1(r), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Purchaser (or such other number of copies as
Legal Counsel or such Purchaser may reasonably request) (unless such supplements
or amendments are available on EDGAR). The Company shall also promptly notify
Legal Counsel and each Purchaser in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Purchaser by facsimile no later than the next Business Day of such effectiveness
and by overnight mail), (ii) of any request by the Commission for amendments or
supplements to a Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.


(g)  The Company shall use its reasonable best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of a Registration
Statement, or the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify Legal Counsel and each Purchaser who holds
Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of notice of the initiation or threat of any
proceeding for such purpose.


(h)  If any Purchaser is deemed to be, alleged to be or reasonably believes it
may be deemed or alleged to be, an underwriter or is required under applicable
securities law to be described in the Registration Statement as an underwriter
of Registrable Securities, at the reasonable request of such Purchaser, the
Company shall furnish to such Purchaser, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as an
Purchaser may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the applicable Purchasers, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
applicable Purchasers.
 
 
10

--------------------------------------------------------------------------------

 


(i)  If any Purchaser is deemed to be, alleged to be or reasonably believes it
may be deemed or alleged to be, an underwriter or is required under applicable
securities law to be described in the Registration Statement as an underwriter
of Registrable Securities, upon the request of such Purchaser, the Company shall
make available for inspection by (i) such Purchaser, (ii) Legal Counsel and
(iii) one firm of accountants or other agents retained by the Purchasers
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Purchaser
shall hold (and shall cause its other Inspectors to hold) in strict confidence
and shall not (and shall cause its other Inspectors not to) make any disclosure
(except to the other Inspectors) or use of any Record or other confidential
information regarding the Company, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the Securities Act, (b) the release of
such Records is ordered pursuant to a final, non-appealable subpoena or order
from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other Transaction Document.
Each Purchaser agrees that it shall, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Purchaser) shall be deemed to limit the Purchasers’ ability
to sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.


(j)  The Company shall hold in confidence and not make any disclosure of
information (other than information provided to the Company by an Purchaser
pursuant to Section 4.1(a)) concerning an Purchaser provided to the Company
unless (i) disclosure of such information is necessary to comply with federal or
state securities laws or the rules of any exchange or other market in which the
Company’s securities are then traded, listed or quoted, (ii) the disclosure of
such information is necessary to avoid or correct a misstatement or omission in
any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement, any other agreement to which the Company is a party, or, to the
Company’s knowledge, any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning an Purchaser is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Purchaser and allow such Purchaser, at
the Purchaser’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.
 
 
11

--------------------------------------------------------------------------------

 


(k)  The Company shall use its reasonable best efforts to cause all of the
Registrable Securities covered by a Registration Statement to be listed on a
Trading Market. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3.1(k).


(l)  The Company shall cooperate with the Purchasers who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Purchasers may reasonably request and registered in
such names as the Purchasers may request.


(m)  If requested by an Purchaser, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as an Purchaser reasonably requests to be included in the Plan of
Distribution or Selling Stockholder sections relating to the sale and
distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement if
reasonably requested by an Purchaser holding any Registrable Securities.


(n)  The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities by the Purchasers.


(o)  [intentionally omitted]


(p)  The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the Commission in connection with any
registration hereunder.


(q)  Within five (5) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the Commission, the Company shall
deliver to the Transfer Agent for such Registrable Securities (with copies to
the Purchasers whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the Commission in the form attached hereto as Exhibit A.
 
 
12

--------------------------------------------------------------------------------

 


(r)  Notwithstanding anything to the contrary herein, at any time after any
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company, in the best
interest of the Company otherwise required or otherwise render the Registration
Statement unavailable for sales to be effected thereunder (a “Grace Period”);
provided, that the Company shall promptly (i) notify the Purchasers in writing
of the existence of material, non-public information giving rise to a Grace
Period (provided that in each notice the Company will not disclose the content
of such material, non-public information to the Purchasers) and the date on
which the Grace Period will begin on the first day that the effectiveness of the
Registration Statement is suspended, and (ii) notify the Purchasers in writing
of the date on which the Grace Period ends; and, provided further, that no Grace
Period shall exceed twenty-five (25) consecutive days and during any three
hundred sixty five (365) day period such Grace Periods shall not exceed an
aggregate of sixty (60) days and the first day of any Grace Period must be at
least five (5) Trading Days after the last day of any prior Grace Period (each,
an “Allowable Grace Period”). For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the
Purchasers receive the notice referred to in clause (i) and shall end on and
include the later of the date the Purchasers receive the notice referred to in
clause (ii) and the date referred to in such notice. The provisions of
Section 3.1(g) hereof shall not be applicable during the period of any Allowable
Grace Period. Upon expiration of the Grace Period, the Company shall again be
bound by the first sentence of Section 3.1(f) with respect to the information
giving rise thereto unless such material, non-public information is no longer
applicable. Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of an Purchaser in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Purchaser has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement (unless an
exemption from such prospectus delivery requirement exists), prior to the
Purchaser’s receipt of the notice of a Grace Period and for which the Purchaser
has not yet settled.
 
(s)  If NASDR Rule 2710 requires any broker-dealer to make a filing prior to
executing a sale by a Purchaser, the Company shall (i) make an Issuer Filing
with the NASDR, Inc. Corporate Financing Department pursuant to proposed NASDR
Rule 2710(b)(10)(A)(i), (ii) respond within five Trading Days to any comments
received from NASDR in connection therewith, and (iii) pay the filing fee
required in connection therewith.


ARTICLE IV
PURCHASER OBLIGATIONS


4.1  Obligations of the Purchasers.


(a)  At least five (5) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall send each Purchaser a selling
stockholder questionnaire in substantially the form attached hereto as Exhibit
C. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Purchaser that such Purchaser shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect and maintain the
effectiveness of the registration of such Registrable Securities within five
(5) Business Days and such Purchaser shall execute such documents in connection
with such registration as the Company may reasonably request.
 
 
13

--------------------------------------------------------------------------------

 


(b)  Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Purchaser has notified the Company in writing
of such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from such Registration Statement.


(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3.1(g) or the first
sentence of Section 3.1(f), such Purchaser will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Purchaser’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 3.1(g)
or the first sentence of Section 3.1(f) or receipt of notice that no supplement
or amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Purchaser in accordance with the terms of the Purchase
Agreement in connection with any sale of Registrable Securities with respect to
which an Purchaser has entered into a contract for sale prior to the Purchaser’s
receipt of a notice from the Company of the happening of any event of the kind
described in Section 3.1(g) or the first sentence of Section 3.1(f) and for
which the Purchaser has not yet settled.


(d)  Each Purchaser covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
ARTICLE V
EXPENSES OF REGISTRATION

 
5.1. Expenses of Registration. All fees and expenses incident to the performance
of or compliance with this Agreement by the Company shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
auditors) (A) with respect to filings made with the Commission, (B) with respect
to filings required to be made with any Trading Market on which the Common Stock
is then listed for trading, (C) in compliance with applicable state securities
or Blue Sky laws reasonably agreed to by the Company in writing (including,
without limitation, fees and disbursements of counsel for the Company in
connection with Blue Sky qualifications or exemptions of the Registrable
Securities) and (D) if not previously paid by the Company in connection with an
issuer filing, with respect to any filing that may be required to be made by any
broker through which a Purchaser intends to make sales of Registrable Securities
with the FINRA pursuant to NASD Rule 2710, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale, (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities), (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Company, (v)
Securities Act liability insurance, if the Company so desires such insurance,
and (vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder. In no event shall the Company be responsible for any broker
or similar commissions of any Purchaser or, except to the extent provided for in
the Transaction Documents, any legal fees or other costs of the Purchasers.
 
 
14

--------------------------------------------------------------------------------

 


ARTICLE VI
INDEMNIFICATION


6.1. Indemnification.  In the event any Registrable Securities are included in a
Registration Statement under this Agreement:


(a)  To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Purchaser, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Purchaser within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the Commission, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the
Commission) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any breach by the Company of a representation, warranty or covenant
contained in this Agreement (the matters in the foregoing clauses (i) through
(iv) being, collectively, “Violations”). Subject to Section 6.1(d), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any reasonable legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim.
 
 
15

--------------------------------------------------------------------------------

 


(b)  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in Section 6.1(a): (i) shall not apply to a
Claim by an Indemnified Person arising out of or based upon a Violation which
occurs (A) in reliance upon and in conformity with information furnished in
writing to the Company by such Indemnified Person expressly for use in
connection with the preparation of the Registration Statement (including any
amendment thereto, any related prospectus, or any prospectus supplement) (which
information provided by the Purchasers includes Exhibits B and C to this
Agreement), (B) failure by the Purchaser to comply with prospectus delivery
requirements, if such prospectus, or any such amendment thereof or supplement
thereto, was timely made available by the Company pursuant to Section 3.1(d), or
(C) the use by such Purchaser of an outdated or defective prospectus after the
Company has notified such Purchaser in writing that the prospectus is outdated
or defective and prior to the receipt by such Purchaser of an amended or
supplemented prospectus, and (ii) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Purchasers pursuant to Section 9.1.


(c)  In connection with any Registration Statement in which an Purchaser is
participating, each such Purchaser agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6.1(a), the Company, each of its directors, each of
its officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation arises from the circumstances described in clauses
(A) through (C) of Section 6.1(b) above; and, subject to Section 6.1(d), such
Purchaser shall reimburse the Indemnified Party, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by it in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this
Section 6.1(c) and the agreement with respect to contribution contained in
Section 7.1 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Purchaser,
which consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Purchaser shall be liable under this Section 6.1(c) for only
that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Purchaser as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Purchasers pursuant to Section 9.1.
 
 
16

--------------------------------------------------------------------------------

 


(d)  Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6.1 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6.1, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
reasonably satisfactory to the Indemnified Person or the Indemnified Party, who
shall not, except with the consent of the indemnifying party, be counsel to the
Indemnified Person or the Indemnified Party as the case may be; and after notice
from the indemnifying party of its election to assume the defense thereof, the
indemnifying party shall not be liable to the Indemnified Party or Indemnified
Person for any legal expenses of other counsel or other expenses incurred in
connection with the defense thereof; provided, however, that the Indemnified
Persons or Indemnified Parties shall have the right to retain their own counsel
with the reasonable fees and expenses of not more than one counsel for all
Indemnified Persons or Indemnified Parties to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would likely represent a conflict of interest that
would legally preclude such representation. In the case of an Indemnified
Person, legal counsel referred to in the immediately preceding sentence shall be
selected by the Purchasers holding at least 80% interest of the Registrable
Securities included in the Registration Statement to which the Claim relates.
The Indemnified Party or Indemnified Person shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person reasonably apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation, and such settlement shall not include
any admission as to fault on the part of the Indemnified Party or Indemnified
Person. Following indemnification as provided for hereunder, the indemnifying
party shall be subrogated to all rights of the Indemnified Party or Indemnified
Person with respect to all third parties, firms or corporations relating to the
matter for which indemnification has been made. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the Indemnified Person or Indemnified Party under this Section 6.1, except to
the extent that the indemnifying party is prejudiced in its ability to defend
such action.


(e) The indemnification required by this Section 6.1 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.


(f)  The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
 
17

--------------------------------------------------------------------------------

 


ARTICLE VII
CONTRIBUTION


7.1. Contribution.  To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees, in lieu of
providing such indemnification, to contribute to the amount paid or payable by
such Indemnified Party or Indemnifying Person as a result of such Claims or
Indemnified Damages, in such proportion as is appropriate to reflect the
relative fault of the Company, on the one hand, and the Purchasers, on the other
hand, in connection with the statements or omissions which resulted in such
Claims or Indemnified Damages, as well as any other relevant equitable
considerations; provided, however, that (i) no Person involved in the sale of
Registrable Securities which is guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) in connection with such sale
shall be entitled to contribution from any Person who was not guilty of
fraudulent misrepresentation and (ii) contribution by any seller of Registrable
Securities shall be limited in amount of net proceeds received by such seller
from the sale of such Registrable Securities subject to the Claim. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 7.1
were determined by pro rata allocation (even if the Purchasers were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this Section
7.1. The amount paid or payable by an Indemnified Party or Indemnified Person as
a result of the Claims or Indemnified Damages referred to above in this Section
7.1 shall be deemed to include any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. The Purchasers’ obligations in this Section 7.1 to contribute
are several in proportion to their respective underwriting obligations and not
joint.


ARTICLE VIII
REPORTING REQUIREMENTS


8.1. Reports Under the Exchange Act.  With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the Commission that may at any time permit
the Purchasers to sell securities of the Company to the public without
registration (“Rule 144”), the Company agrees to, during the two years after the
last Closing Date: (i)  make and keep public information available, as those
terms are understood and defined in Rule 144; (ii)  file with the Commission in
a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act so long as the Company remains subject
to such requirements and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and (iii) furnish to each
Purchaser that then owns Registrable Securities, promptly upon request (a) a
written statement by the Company, if true, that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act,
(b) a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company and (c) such other
information as may be reasonably requested to permit the Purchasers to sell such
securities pursuant to Rule 144 without registration.


 
18

--------------------------------------------------------------------------------

 
 
ARTICLE IX
MISCELLANEOUS


9.1. Assignment of Registration Rights.  The rights under this Agreement shall
be automatically assignable by the Purchasers to any transferee of all or any
portion of such Purchaser’s Registrable Securities if: (i) the Purchaser agrees
in writing with the transferee or assignee to assign such rights and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act or
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement.


9.2. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Purchasers
holding at least 75% of the then outstanding Registrable Securities. If a
Registration Statement does not register all of the Registrable Securities
pursuant to a waiver or amendment done in compliance with the previous sentence,
then the number of Registrable Securities to be registered for each Purchaser
shall be reduced pro rata among all Purchasers and each Purchaser shall have the
right to designate which of its Registrable Securities shall be omitted from
such Registration Statement. Notwithstanding the foregoing, a waiver or consent
to depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Purchaser or some Purchasers and that does not
directly or indirectly affect the rights of other Purchasers may be given by
such Purchaser or Purchasers of all of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the first sentence of this Section 9.2. Failure of any party
to exercise any right or remedy under this Agreement or otherwise, or delay by a
party in exercising such right or remedy, shall not operate as a waiver thereof.


9.3. Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.


9.4. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Purchaser. The Company may not assign (except
by merger) its rights or obligations hereunder without the prior written consent
of all of the Purchasers of the then outstanding Registrable Securities. Each
Purchaser may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.


9.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.


9.6. Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.


9.7. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


 
19

--------------------------------------------------------------------------------

 
 
9.8. Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.


9.10 Independent Nature of Purchaser’s Obligations and Rights. The obligations
of each Purchaser hereunder are several and not joint with the obligations of
any other Purchaser hereunder, and no Purchaser shall be responsible in any way
for the performance of the obligations of any other Purchaser hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Purchaser pursuant hereto or thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.


9.10 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.  The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.




REGINICIN, INC.
 
By: /s/ Randall E. McCoy
Name: Mr. Randall E. McCoy
Title: Chief Executive Officer
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 



Name of Purchaser:        Signature of Authorized Signatory of Purchaser:      
Name of Authorized Signatory:       Title of Authorized Signatory:   

                                                          




[SIGNATURE PAGES CONTINUE]
 
 
21

--------------------------------------------------------------------------------

 


Exhibit A


Empire Stock Transfer Inc.
1859 Whitney Mesa Dr
Henderson, NV 89014


Re: Reginicin, Inc.


Ladies and Gentlemen:


Reference is made to that certain Securities Purchase Agreement (the "Securities
Purchase Agreement") entered into by and among Regenicin, Inc. (f/k/a/ Windstar,
Inc.), a Nevada corporation (the “Company”), and the purchasers named therein
(collectively, the "Purchasers") pursuant to which the Company sold to the
Purchasers shares (the “Shares”) of the Company’s common stock, $0.001par value
per share (the “Common Stock”).  Pursuant to the Securities Purchase Agreement,
the Company also has entered into a Registration Rights Agreement with the
Purchasers (the "Registration Rights Agreement") pursuant to which the Company
has agreed, among other things, to register the Registrable Securities (as
defined in the Registration Rights Agreement) under the Securities Act of 1933,
as amended (the "Securities Act").


In connection with the Company’s obligations under the Registration Rights
Agreement, on             , 2010, the Company filed a Registration Statement on
Form ____ (File No. 333-            ) (the "Registration Statement") with the
Securities and Exchange Commission (the "Commission") relating to the
Registrable Securities which names each of the Purchasers as a selling
stockholder thereunder (the "Selling Shareholders").


In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at [TIME OF EFFECTIVENESS] on [DATE OF EFFECTIVENESS] and we have no knowledge,
after telephonic inquiry of a member of the Commission’s staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission. Based on the
foregoing, the Registrable Securities are available for resale under the
Securities Act pursuant to the Registration Statement.


Each Selling Stockholder has agreed (i) pursuant to the Securities Purchase
Agreement, that the Shares may not be offered for sale, sold, assigned or
transferred except in compliance with the Securities Act and (ii) pursuant to
the Registration Rights Agreement, to comply with the prospectus delivery
requirements of the Securities Act applicable to such Selling Stockholder in
connection with sales of Shares pursuant to the Registration Statement or the
applicable requirements of any exemption from the Securities Act. In reliance
upon such representation, this letter shall serve as our standing instruction to
you that the Shares covered by the Registration Statement [optional (which are
listed on Exhibit ___ hereto] are freely transferable by the Holders pursuant to
the Registration Statement subject to any stock transfer instructions that we
may issue to you from time to time. You need not require further letters from us
to effect any future legend-free issuance or reissuance of such Shares, provided
at the time of such issuance or reissuance, the Company has not otherwise
notified you that the Registration Statement is unavailable for the resale of
the Registrable Securities.


REGINICIN, INC.
 
By: /s/ Randall E. McCoy
Name: Mr. Randall E. McCoy
Title: Chief Executive Officer


 
22

--------------------------------------------------------------------------------

 


Exhibit B


Plan of Distribution


Each Selling Stockholder (the ÒSelling StockholdersÓ) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of Common Stock on the [principal Trading
Market] or any other stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. A Selling Stockholder may use any one or more of the
following methods when selling shares:


·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;



·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;



·  
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;



·  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;



·  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;



·  
a combination of any such methods of sale; or



·  
any other method permitted pursuant to applicable law.



The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the ÒSecurities ActÓ), if available, rather
than under this prospectus.
 
 
23

--------------------------------------------------------------------------------

 
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA NASD Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with NASD IM-2440.


In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be ÒunderwritersÓ within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

Because Selling Stockholders may be deemed to be "underwriters" within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.
 
 
24

--------------------------------------------------------------------------------

 


We agreed to keep this prospectus effective until the earlier of (i) ____[insert
date that is two years after the last Closing Date under the Purchase
Agreement]   (ii) the date that Selling Shareholders (if they are not affiliates
of the Company and have not been such an affiliate during the then immediately
preceding 90 days) may sell all of their shares covered by this prospectus
without volume or holding period restrictions pursuant to Rule 144, and (ii) the
date on which the Selling Shareholders shall have sold all of the shares covered
by this prospectus. The resale shares will be sold only through registered or
licensed brokers or dealers if required under applicable state securities laws.
In addition, in certain states, the resale shares may not be sold unless they
have been registered or qualified for sale in the applicable state or an
exemption from the registration or qualification requirement is available and is
complied with.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).
 
 
25

--------------------------------------------------------------------------------

 


Exhibit C


Reginicin, Inc.
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Reginicin, Inc., a Nevada corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a registration statement (the “Registration Statement”) for
the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
 
QUESTIONNAIRE


1.           Name.           
 
 
(a)           Full Legal Name of Selling Securityholder

(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:




2.           Address for Notices to Selling Securityholder:


 
26

--------------------------------------------------------------------------------

 


Telephone:                      
Fax:           
Contact Person:                                


3.           Broker-Dealer Status:                                      
 
           (a)           Are you a
broker-dealer?                                           
 
                      Yes ___                      No___
 
           (b)           If “yes” to Section 3(a), did you receive your
Registrable Securities as compensation for investment banking services to the
Company?

                      Yes ___                      No ___
 
           Note:           If “no” to Section 3(b), the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement.


           (c)           Are you an affiliate of a
broker-dealer?                                                                
 
                      Yes ___                      No ___
 
           (d)           If you are an affiliate of a broker-dealer, do you
certify that you purchased the Registrable Securities in the ordinary course of
business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?
 
                      Yes ___                      No ___
 
           Note:           If “no” to Section 3(d), the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement.
 
4.           Beneficial Ownership of Securities of the Company Owned by the
Selling Securityholder.
 
           Except as set forth below in this Item 4, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
securities issuable pursuant to the Purchase Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
           (a)           Type and Amount of other securities beneficially owned
by the Selling Securityholder:
 
5.           Relationships with the Company:
 
                      Except as set forth below, neither the undersigned nor any
of its affiliates, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
 
                      State any exceptions here:
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
 
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
 
Date:                                 Beneficial
Owner:                                


                      _____________________________
                                 By:                                 
                                 Name:                      
                                 Title:        
              
 
28

--------------------------------------------------------------------------------

 
 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Regenicn, Inc.
10 High Court
Little Falls, NJ 07424
Telephone: (973) 557-8914
Facsimile: (973) 200-0155
Attention: Randall E. McCoy, President


with a copy to:


Richard J. Pinto, Esq.
Stevens & Lee, P.C.
Princeton Pike Corporate Center
100 Lenox Drive
Suite 200
Lawrenceville, NJ 08648
Telephone: (609) 987-6650
Facsimile: (610) 371-7930